Case 8:21-cv-00462-JLS-ADS Document 26 Filed 07/29/21 Page1lofi1 Page ID #:118

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 21-00462-JLS (ADSx) Date July 29, 2021

 

 

Title James Rutherford v. Jorge Renteria et al

 

Present: The Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
TO DISMISS CASE

The Court, having been advised that this action has been resolved by a Stipulation to
Dismiss Case [25], hereby orders this action dismissed without prejudice. The Court hereby
orders all proceedings in the case vacated and taken off calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
